 Case 2:20-cv-20194-KSH-CLW Document 1 Filed 12/23/20 Page 1 of 7 PageID: 1




Riccardo M. DeBari
New Jersey Bar No. 026232008
Thompson Hine LLP
335 Madison Avenue, 12th Floor
New York, NY 10017
Telephone: (212) 908-3975
Facsimile: (212) 344-6101
riccardo.debari@thompsonhine.com

One of the Attorneys for Defendant
ITW Food Equipment Group LLC

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 JAMES HARVEY and KELLY HARVEY,                  )   CASE NO.: 20-20194
 his wife,                                       )
                                                 )   JUDGE:
        Plaintiffs,                              )
                                                 )
        v.                                       )
                                                 )
 ITW FOOD EQUIPMENT GROUP LLC;                   )
 BJ’S WHOLESALE CLUB (for discovery              )   NOTICE OF REMOVAL
 only); ABC, INC. (1-10); XYZ, INC. (1-          )
 10); JOHN DOE (1-10) and RICHARD                )
 ROE (1-10), said names ABC, Inc., XYZ,          )
 Inc., and John Doe and Richard Roe being        )
 fictitious, jointly, individually, and in the   )
 alternative,                                    )
                                                 )
        Defendants.                              )
                                                 )


       Defendant ITW Food Equipment Group LLC (“ITW FEG”) hereby gives notice of removal

of a civil action, Docket No. MID-L-7914-20, from the Superior Court of New Jersey Law

Division: Middlesex County. Removal of this action is proper under 28 U.S.C. §§ 1441 and 1446

for the reasons set forth below.
    Case 2:20-cv-20194-KSH-CLW Document 1 Filed 12/23/20 Page 2 of 7 PageID: 2




        1.     Pursuant to Local Civil Rule 10.1(a), ITW FEG states that the addresses of the

named parties, to the extent known by ITW FEG, are:



               James and Kelly Harvey
               10 Bruce Place
               Rumson, NJ 07760

               ITW Food Equipment Group LLC
               701 S. Ridge Avenue
               Troy, OH 45374

               BJ’S Wholesale Club
               25 Research Drive
               Westborough, MA 01581
               (Named for Discovery Purposes Only)

        2.     On or about November 12, 2020, Plaintiffs filed their Complaint in the above-

entitled civil action against ITW FEG, among others,1 in the Superior Court of New Jersey Law

Division: Middlesex County, Docket No. MID-L-7914-20 (“State Action”), where it is currently

pending.

        3.     The Summons and Complaint naming ITW FEG as a defendant, along with the

attached Civil Case Information Statement, Designation of Trial Counsel, Certification of Entire

Controversy, Demand for Answers to Form C & C(4) Interrogatories, Notice Pursuant to Rule 1:7-

1, and Track Assignment Notice were served on ITW FEG on December 1, 2020. (See Summons

and Complaint with attachments, attached as Exhibit A.)

        4.     On December 11, 2020, Plaintiff filed an Amended Complaint naming only ITW

FEG as a substantive defendant and again including BJ’s Wholesale Club (“BJ’s”) for discovery




1
  Plaintiff also named Hobart Service, an unincorporated division of ITW FEG, and Hobart
Corporation, an entity that was not involved with the subject product, as defendants in their
original Complaint.
                                                2
    Case 2:20-cv-20194-KSH-CLW Document 1 Filed 12/23/20 Page 3 of 7 PageID: 3




purposes only.2 (See Amended Complaint, attached as Exhibit B.) ITW FEG was served with the

Amended Complaint on December 14, 2020. Exhibits A and B constitute all process, pleadings,

and orders served in the action pending in the State Action.

        5.     Plaintiffs are citizens of New Jersey. (See Amended Complaint.)

        6.     ITW FEG is and was at all relevant times a Delaware limited liability company.

ITW FEG has five members: FEG Investments L.L.C., ILC Investments Holdings Inc., ITW

Mortgage Investments II, Inc., ITW Mortgage Investments III, Inc., and ITW Mortgage

Investments IV, Inc. ITW FEG’s first listed member, FEG Investments L.L.C., has one member:

Hobart LLC. Hobart LLC is and was at all relevant times a Delaware limited liability company

with its principal place of business in Illinois. Hobart LLC’s sole member is Illinois Tool Works

Inc., a Delaware corporation with its principal place of business in Illinois. Therefore, Hobart LLC

is a citizen of Delaware and Illinois. 28 U.S.C § 1332(c)(1). ITW FEG’s remaining members are

and were at all relevant times Delaware corporations with their principal places of business in

Illinois. Therefore, ITW FEG’s remaining members are citizens of Delaware and Illinois. Id.

Because the five members of ITW FEG are citizens of Delaware and Illinois, ITW FEG is a citizen

of Delaware and Illinois. See Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 418 (3rd Cir.

2010) (“[T]he citizenship of an LLC is determined by the citizenship of each of its members.”);

see also C.T. Carden v. Arkoma Assocs., 494 U.S. 185, 195-96 (1990) (“diversity jurisdiction in a

suit by or against an entity other than a corporation depends on the citizenship of all the members”).

        7.     Plaintiffs have named BJ’s, Plaintiff James Harvey’s employer, as a defendant for

purposes of discovery only.        (Amended Complaint, Count One ¶ 1: “Defendant, BJ’S




2
  Plaintiff did not name Hobart Service or Hobart Corporation as defendants in their Amended
Complaint.
                                                  3
    Case 2:20-cv-20194-KSH-CLW Document 1 Filed 12/23/20 Page 4 of 7 PageID: 4




WHOLESALE CLUB . . . is and/or was Plaintiff’s employer, and is being named for discovery

purposes only.”). Upon information and belief, BJ’s is a corporation organized and existing under

the laws of the state of Delaware with its principal place of business at 25 Research Drive,

Westborough, Massachusetts 01581.3

        8.     Defendants ABC, Inc. (1-10), XYZ, Inc. (1-10), John Doe (1-10), and Richard Roe

(1-10) are fictitious. (See Amended Complaint at Count One ¶¶ 5-6.) Thus, pursuant to 28 U.S.C.

§ 1441(b)(1) their citizenship must be disregarded for purposes of determining diversity

jurisdiction. See 28 U.S.C. § 1441(b)(1) (“In determining whether a civil action is removable on

the basis of the jurisdiction under section 1332(a) of this title, the citizenship of defendants sued

under fictitious names shall be disregarded.”).

        9.     Based upon the allegations in the Amended Complaint, the amount in controversy

exceeds $75,000.00, exclusive of interests and costs. While Plaintiffs do not plead a specific

amount of damages, Plaintiffs allege that Plaintiff James Harvey:

        [S]ustained serious personal injuries; incurred and will continue to incur expenses
        for hospital and medical attention; has been and will continue to be deprived of lost
        wages, and other economic losses; was and will continue to be prevented from
        attending to his usual affairs and occupation; and has suffered, and will in the future
        to [sic] suffer pain, permanent disability and loss of quality of life.

(Amended Complaint, Count One ¶ 10.) Plaintiffs’ counsel has provided ITW FEG’s counsel with

medical bills that exceed the $75,000.00 threshold.




3
 As of the date of this filing, it does not appear that BJ’s has been served. Moreover, BJ’s is named
for discovery purposes only, and thus is a nominal party to this litigation. See Bumberger v. Ins.
Co. of North America, 952 F.2d 764, 767 (3rd Cir. 1991) (explaining that “[n]ominal parties are
generally those without a real interest in the litigation.”) “A defendant is not required to consent
to removal if that defendant is: (1) an unknown or nominal party; (2) fraudulently joined; or (3) an
unserved, non-resident defendant.” See Pelle v. Dial Indus. Sales, No. 18-12824, 2019 U.S. Dist.
LEXIS 59997, at *3 (D.N.J. April 8, 2019). Because BJ’s is a nominal party, removal is proper
even without BJ’s consent.
                                                  4
 Case 2:20-cv-20194-KSH-CLW Document 1 Filed 12/23/20 Page 5 of 7 PageID: 5




        10.    Plaintiffs further allege that Plaintiff Kelley Harvey “was, is and will be deprived

of the services, earnings, comfort and society, and did and will suffer the loss of consortium of her

said spouse for a long period of time.” (Amended Complaint, Count Five ¶ 3.)

        11.    This Court has diversity jurisdiction under 28 U.S.C. § 1332(a), as there is complete

diversity of citizenship between Plaintiffs and ITW FEG, and the amount in controversy exceeds

$75,000.00, exclusive of interest and costs.

        12.    By filing this Notice of Removal, ITW FEG does not waive, and hereby reserves,

any objection as to service, personal jurisdiction, and all other defenses.

        13.    This Notice of Removal is being served on counsel for Plaintiffs on this date. ITW

FEG will promptly file a copy of this Notice of Removal with the Clerk of the Superior Court of

New Jersey Law Division: Middlesex County.

        14.    The undersigned attorneys are authorized by ITW FEG to file this Notice of

Removal. Riccardo M. DeBari is licensed in the State of New Jersey and is a member of the Bar

of this Court. Elizabeth B. Wright is licensed in the State of Ohio and Michael A. Steele is licensed

in the State of Georgia, and Ms. Wright and Mr. Steele will file applications to appear pro hac

vice.

        WHEREFORE, this action is hereby removed from the Superior Court of New Jersey Law

Division: Middlesex County to the United States District Court for the District of New Jersey.



                                     [Signature on Following Page]




                                                  5
 Case 2:20-cv-20194-KSH-CLW Document 1 Filed 12/23/20 Page 6 of 7 PageID: 6



Dated: December 23, 2020

                                   /s/ Riccardo M. DeBari
                                   Riccardo M. DeBari
                                   New Jersey Bar No. 026232008
                                   Thompson Hine LLP
                                   335 Madison Avenue, 12th Floor
                                   New York, NY 10017
                                   Telephone: (212) 908-3975
                                   Facsimile: (212) 344-6101
                                   riccardo.debari@thompsonhine.com

                                   Elizabeth B. Wright
                                   (Ohio Bar No. 0018456; application to
                                   appear pro hac vice to be filed)
                                   Thompson Hine LLP
                                   127 Public Square, Suite 3900
                                   Cleveland, OH 44114
                                   Telephone: (216) 566-5500
                                   Facsimile: (216) 566-5800
                                   elizabeth.wright@thompsonhine.com

                                   Michael A. Steele
                                   (Georgia Bar No. 386297; application to
                                   appear pro hac vice to be filed)
                                   Thompson Hine LLP
                                   Two Alliance Center
                                   3560 Lenox Road, Suite 1600
                                   Atlanta, GA 30326
                                   Telephone: (404) 407-3679
                                   Facsimile: (404) 541-2905
                                   michael.steele@thompsonhine.com

                                   Attorneys for Defendant
                                   ITW Food Equipment Group LLC




                                      6
 Case 2:20-cv-20194-KSH-CLW Document 1 Filed 12/23/20 Page 7 of 7 PageID: 7




                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the forgoing Notice of Removal has been

electronically filed with the Clerk through the ECF filing system this 23rd day of December 2020

and served by First Class Mail on the following:

       Thomas R. Smith
       Pellettieri, Rabstein & Altman
       989 Lenox Drive, Suite 101
       Princeton, NJ 08543-5053

       Attorneys for Plaintiffs



                                                   /s/ Riccardo M. DeBari
                                                   One of the Attorneys for Defendant
                                                   ITW Food Equipment Group LLC




                                               7
